11 N.Y.3d 908 (2009)
In the Matter of DEVONTAY M., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
DEVON M., Appellant, et al., Respondent.
In the Matter of DEVONTAYA M., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
DEVON M., Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Submitted December 8, 2008.
Decided January 15, 2009.
*909 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.